            Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 1 of 21




Jack D. Edwards, 6-3877
Kaden B. Canfield, 7-6238
EDWARDS LAW OFFICE, P.C.
PO Box 5345
Etna, WY 83118
Phone: 307.883.2222
Fax: 307.883.0555
jack@edwardslawofficepc.com
kaden@edwardslawofficepc.com
Attorneys for the Plaintiff

                         IN THE UNITED STATES DISTRICT COURT
                         IN AND FOR THE DISTRICT OF WYOMING


GREGORY HORROCKS, as Wrongful
Death Representative of SHIRLEY ANN
SAMUELSON (deceased),
                                                 Civil No.:
                      Plaintiff,

                 v.

 SB MANUFACTURING, INC., a Kansas
 corporation,

                        Defendant.



                                         COMPLAINT

       COMES NOW the Plaintiff, GREGORY HORROCKS, as Wrongful Death

Representative of SHIRLEY ANN SAMUELSON (deceased), by and through undersigned

counsel, and for the cause of action against Defendant SB MANUFACTURING, INC., a Kansas

corporation, alleges and states the following:

       1.       This is a civil action for Wrongful Death and damages arising out of the use of a

defective and hazardous product.




                                                 1
              Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 2 of 21




         2.       Plaintiff, GREGORY HORROCKS, has been appointed the Wrongful Death

Representative of SHIRLEY ANN SAMUELSON. A copy of the Order Appointing Wrongful

Death Representative is attached to this Complaint as Exhibit A and is incorporated herein by

reference. GREGORY HORROCKS was qualified by the District Court of the 3rd Judicial

District, Lincoln County, Wyoming on the 29th day of March 2021 to file suit on behalf of and

for the exclusive benefit of beneficiaries who have sustained damage as a result of her wrongful

death.

         3.       All potential beneficiaries of a recovery for wrongful death and their relationship

to the Deceased SHIRLEY ANN SAMUELSON, are identified as follows:

                a. SHIRLEY ANN SAMUELSON c/o GREGORY HORROCKS, as Wrongful
                   Death Representative of SHIRLEY ANN SAMUELSON;

                b. GREGORY HORROCKS, son, beneficiary and survivor of SHIRLEY ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

                c. Malynda Phelps, daughter, beneficiary and survivor of SHIRLEY ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

                d. Samuel Weerheim, son, beneficiary and survivor of SHIRLEY ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

                e. Margaret Samuelson, mother, beneficiary and survivor of SHIRLEY ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

                f. Dianne Moore, sister, beneficiary and survivor of SHIRLEY ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

                g. Dean Samuelson, brother, beneficiary and survivor of SHIRLEY ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

                h. Joyce Adams, aunt, beneficiary and survivor of SHIRLEY                      ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

                i. Kyle Moore, nephew, beneficiary and survivor of SHIRLEY ANN
                   SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;




                                                   2
            Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 3 of 21




              j. Nichole Shelton, niece, beneficiary and survivor of SHIRLEY ANN
                 SAMUELSON, pursuant to Title 1, Chapter 38, Wyoming Statutes;

       4.       Plaintiff, GREGORY HORROCKS, as Wrongful Death Representative of

SHIRLEY ANN SAMUELSON, is entitled and empowered by Wyoming Statutes, Title 1,

Chapter 38, Section 102, Wrongful Death, to recover for the Decedent SHIRLEY ANN

SAMUELSON’s survivors, beneficiaries, and estate, all the damages allowed by law including

those pecuniary and exemplary, as shall be deemed fair and just.

       5.       At the time of the incident giving rise to this Complaint, Plaintiff, GREGORY

HORROCKS, and the Decedent, SHIRLEY ANN SAMUELSON, were residents of Lincoln

County, Wyoming.

       6.       At all times material hereto, Plaintiff GREGORY HORROCKS was a resident of

Lincoln County, Wyoming.

       7.       At all times material hereto, Defendant, SB MANUFACTURING, INC.,

(hereinafter “SB MANUFACTURING”) was and is a Kansas corporation authorized to do and

doing business throughout the state of Wyoming, for which it receives substantial revenue.

       8.       This Court has federal diversity jurisdiction pursuant to 28 U.S.C. § 1332.

Specifically, complete diversity of citizenship of the parties exists and this is an action for

damages that exceeds Seventy-Five-Thousand Dollars ($75,000.00), exclusive of interest, costs

and attorneys’ fees, and therefore this action falls within the jurisdictional requirements of this

Honorable Court.

       9.       SB MANUFACTURING is engaged in the business of designing, manufacturing,

testing, marketing, and selling construction, commercial and road sweeper vehicles, which are

distributed and sold throughout the United States. By seeking a nationwide distribution of its

products, SB MANUFACTURING has purposefully availed itself of doing business in the state



                                                 3
          Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 4 of 21




of Wyoming and has sufficient minimum contacts to justify being subject to the jurisdiction of

this Court within the state of Wyoming.

        10.       At all times material hereto, SB MANUFACTURING has regularly conducted

and is conducting substantial business activity within the state of Wyoming, has made and is

making contacts within the state of Wyoming, and, therefore, has submitted itself to the

jurisdiction of this Court.

        11.       SB MANUFACTURING, submitted itself to the jurisdiction of this Honorable

Court by doing personally or through its agents, at all times material to this cause of action, the

following acts:

        a. Committing a tortious act within this state by marketing, selling, and delivering

              defective vehicles, including the 2009 Superior Broom Sweeper, Model Number

              DT80CT, Serial Number 809911, which is the subject of this Complaint, (hereinafter

              the “Subject Sweeper Vehicle”) to persons, firms or corporations in this state via its

              distributors, dealers, wholesalers, and brokers.      Such vehicles were used by

              consumers in Wyoming, including SHIRLEY ANN SAMUELSON, in the ordinary

              course of commerce and trade;

        b. Conducting and engaging in substantial business and other activities in Wyoming by

              designing, manufacturing, marketing, and selling defective vehicles, including the

              Subject Sweeper Vehicle, to persons, firms, or corporations in this state via its

              distributors, wholesalers, dealers and brokers. Such vehicles were used by consumers

              in Wyoming, including SHIRLEY ANN SAMUELSON, by way of her employment

              with the Wyoming Department of Transportation, in the ordinary course of commerce

              and trade;




                                                  4
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 5 of 21




       c. The acts or omissions of Defendant, SB MANUFACTURING, caused injuries to

             persons in Wyoming, including the death of SHIRLEY ANN SAMUELSON and

             subsequent injuries to her Estate and survivors. At or about the time of said injuries,

             SB MANUFACTURING engaged in solicitation activities in Wyoming to promote

             the sale, consumption, use, maintenance and/or repair of its vehicles, including the

             Subject Sweeper Vehicle; and

       d. Selling vehicles, including the Subject Sweeper Vehicle, with knowledge or reason to

             foresee that their vehicles would be shipped in interstate commerce and would reach

             the market of Wyoming and its users or consumers.

       12.       On or about August 24, 2020, SHIRLEY ANN SAMUELSON and her coworker

Jan Vorel, both employees of Wyoming Department of Transportation, were working in their

home state of Wyoming, through their employment with the State of Wyoming’s Department of

Transportation, and were conducting road maintenance operations along Wyoming Highway 22.

       13.      In the afternoon of August 24, 2020, SHIRLEY ANN SAMUELSON was using

the Subject Sweeper Vehicle to conduct road sweeping operations at a turnout near milepost 13

on Wyoming Highway 22.

       14.      Also, in the afternoon of August 24, 2020, Mr. Vorel was hosing out a drainage

ditch located at the same turnout near milepost 13 on Wyoming Highway 22.

       15.      At approximately 1:00 p.m. on August 24, 2020, SHIRLEY ANN SAMUELSON

intended to exit the Subject Sweeper Vehicle to briefly converse with Mr. Vorel about their

tasks. SHIRLEY ANN SAMUELSON stopped the Subject Sweeper Vehicle in the turnout,

engaged the vehicle’s parking brake, and turned the engine off.




                                                  5
           Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 6 of 21




       16.     SHIRLEY ANN SAMUELSON then exited the Subject Sweeper Vehicle and

walked approximately 50 feet to the rear of the Subject Sweeper Vehicle and began conversing

with Mr. Vorel, with her back positioned towards the Subject Sweeper Vehicle.

       17.     After a few moments of conversation between SHIRLEY ANN SAMUELSON

and Mr. Vorel, the Subject Sweeper Vehicle spontaneously left its resting state and began to roll

towards SHIRLEY ANN SAMUELSON and Mr. Vorel, which were located slightly down grade

from where the Subject Sweeper Vehicle was parked.

       18.     SHIRLEY ANN SAMUELSON’s back remained positioned towards the Subject

Sweeper Vehicle as it rolled, and she was unaware that the Subject Sweeper Vehicle was rolling.

       19.     SHIRLEY ANN SAMUELSON was struck and overrode by the Subject Sweeper

Vehicle.

       20.     Mr. Vorel noticed the that Subject Sweeper Vehicle was rolling and instinctively

jumped out of its path.

       21.     The Subject Sweeper Vehicle continued rolling, exited the turnout, crossed both

highway travel lanes, and came to rest after striking a cliff face on the opposite side of the

highway.

       22.     As a result of being struck and overridden by the rolling Subject Sweeper Vehicle,

SHIRLEY ANN SAMUELSON was killed by fractured cervical spine with transection of the

spinal cord.

       23.     Indeed, SHIRLEY ANN SAMUELSON’s Death Certificate lists her official

cause of death as “Fractured Cervical Spine with Transection of Spinal Cord,” “Struck by

Rolling Vehicle,” and describes that “[d]ecedent was struck by a vehicle, resulting in a fractured




                                                6
             Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 7 of 21




cervical spine with transection of the spinal cord. She also had multiple head and chest internal

injuries.”

        24.      The Subject Sweeper Vehicle, which spontaneously left its parked position while

the parking brake was engaged and struck and killed SHIRLEY ANN SAMUELSON, was

manufactured, designed, developed, tested, marketed, and/or distributed by Defendant SB

Manufacturing.

 COUNT I – GREGORY HORROCKS, as Wrongful Death Representative of SHIRLEY
ANN SAMUELSON (deceased), NEGLIGENCE AGAINST SB MANUFACTURING, INC

        25.      Plaintiff adopts and re-alleges all paragraphs above and incorporates them as if

stated verbatim herein.

        26.      Defendant   SB    MANUFACTURING          designed,   manufactured,    inspected,

distributed, and sold the Subject Sweeper Vehicle.

        27.      Defendant SB MANUFACTURING knew or in the exercise of due care should

have known that the Subject Sweeper Vehicle would be used without inspection and was in an

unreasonably dangerous condition and would create a foreseeable and unreasonable zone of risk

of harm to SB MANUFACTURING’s product users, consumers and/or bystanders.

        28.      Defendant SB MANUFACTURING was under a duty to properly and adequately

design, manufacture, inspect, test, label, provide adequate warnings for, package, distribute and

sell the Subject SB MANUFACTURING in a reasonably safe condition so as to not present a

danger to members of the general public who reasonably and foreseeably, under ordinary

circumstances, would come into contact with the Subject Sweeper Vehicle, including the

Decedent SHIRLEY ANN SAMUELSON.

        29.      Defendant SB MANUFACTURING, as the designer and manufacturer of the

Subject Sweeper Vehicle, was under a duty to exercise ordinary care in the design and



                                                 7
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 8 of 21




manufacturing of its vehicles, including the Subject Sweeper Vehicle, to reduce injuries to

consumers from use of such a product.

       30.    Defendant SB MANUFACTURING breached its duty to Plaintiff by designing

the Subject Sweeper Vehicle as defective and unreasonably dangerous to ultimate users,

operators or consumers when sold and distributed as follows:

             a. By allowing its employees, agents, servants and/or representatives to

                negligently inspect, service, repair, and maintain the Subject Sweeper Vehicle

                and its components, so that the Subject Sweeper Vehicle failed, the Subject

                Sweeper Vehicle’s emergency brake system failed to hold the vehicle when

                engaged, and the Subject Sweeper Vehicle spontaneously rolled and struck

                SHIRLEY ANN SAMUELSON, and killing SHIRLEY ANN SAMUELSON;

             b. By allowing its employees, agents, servants and/or representatives to

                negligently inspect, service, repair, and maintain the Subject Sweeper Vehicle

                so as not to detect problems with the vehicle’s defective parking brake system

                and propensity to fail to hold the vehicle while engaged, thereby rendering the

                Subject Sweeper Vehicle unfit for the regular purpose for which it was

                intended;

             c. By allowing its employees, agents, servants, representatives and/or permissive

                drivers to negligently inspect, service, repair, and maintain the Subject Sweeper

                Vehicle so as not to detect problems with the vehicle’s defective parking brake

                system and propensity to fail to hold the vehicle while engaged, thereby

                permitting the Subject Sweeper Vehicle to perform in a matter that was

                unreasonably dangerous as expected by the ordinary, reasonable consumer;




                                               8
Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 9 of 21




  d. By allowing its employees, agents, servants and/or representatives to

     negligently inspect, service, repair, and maintain the Subject Sweeper Vehicle

     so as not to detect problems with the vehicle’s defective parking brake system

     and propensity to fail to hold the vehicle while engaged, thereby rendering the

     Subject Sweeper Vehicle unfit for the express purpose for which it was

     warranted and sold to SHIRELY ANN SAMUELSON’s employer, Wyoming

     Department of Transportation – sweeping road and highway areas of her home

     state of Wyoming;

  e. Failing to warn that the Subject Sweeper Vehicle was unreasonably dangerous,

     in that it had a defective, insufficient parking brake mechanism, creating an

     unreasonable risk of failing to hold vehicles while engaged and resultant injury;

  f. Failing to adequately supervise its employees, agents, servants, and/or

     representatives regarding proper inspection, maintenance, and repair of the

     Subject Sweeper Vehicle and its component parts, including but not limited to

     the defective parking brake mechanism and propensity to fail hold vehicles

     while engaged;

  g. Failing to adequately supervise its employees, agents, servants, and/or

     representatives regarding proper warnings and instructions made in connection with

     the sale, and maintenance of the Subject Sweeper Vehicle, particularly as it

     concerned the vehicle’s dangerous propensity to roll unexpectedly while the

     vehicle’s parking brake mechanism was engaged, which rendered it unreasonably

     dangerous to the ordinary consumer’s expectations and rendered it unfit for its

     regular purposes;




                                    9
Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 10 of 21




   h. The Subject Sweeper Vehicle was unreasonably dangerous for its intended use;

   i. The Subject Sweeper Vehicle was defectively designed in that it contained

      defective materials and components;

   j. The Subject Sweeper Vehicle was generally defective in its design because it

      failed to utilize an appropriate design that would not fail when being used as

      advertised and marketed, including when the Subject Sweeper Vehicle was

      operated on a slight slope;

   k. The Subject Sweeper Vehicle was generally defective in its design because it

      failed to utilize an appropriate design that would not fail when being used as

      advertised and marketed, including when the Subject Sweeper Vehicle was

      operated on a slight slope;

   l. The Subject Sweeper Vehicle was defective because it was not designed

      adequately and failed under normal and foreseeable conditions, thus leading to

      the chain of events that caused injury and death to SHIRLEY ANN

      SAMUELSON – to wit, the Subject Sweeper Vehicle was designed with a

      parking brake system that was insufficient to withstand operation and hold the

      vehicle when engaged on an incline;

   m. The Subject Sweeper Vehicle was defective because it was not designed

      adequately and failed to perform as a reasonable consumer would expect, thus

      leading to the chain of events that caused injury and death to SHIRLEY ANN

      SAMUELSON – to wit, the Subject Sweeper Vehicle was designed with a

      parking brake system that was insufficient to withstand operation and hold the

      vehicle when engaged on an incline;




                                    10
        Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 11 of 21




             n. The Subject Sweeper Vehicle was defective because Defendant SB

                MANUFACTURING failed to design the vehicle for the foreseeable use,

                misuse, and/or abuse that a reasonable consumer, user and/or bystander would

                expect and failed to incorporate designs that would minimize risk of failing to

                hold the vehicle while the parking brake system was engaged under normal and

                foreseeable circumstances, including operation of the Subject Sweeper Vehicle

                on an incline; and

             o. The Subject Sweeper Vehicle lacked adequate warnings to owners and

                foreseeable users of the unreasonably dangerous and defective conditions

                described above, despite the fact that Defendant SB MANUFACTURING knew

                or in the exercise of reasonable care should have known of the unreasonably

                dangerous and defective condition.

       31.    Negligent design and manufacture of the Subject Sweeper Vehicle by Defendant

SM MANUFACTURING was the proximate and legal cause of Plaintiff’s injuries sustained in

the subject incident including the death of SHIRLEY ANN SAMUELSON as a consumer using

the Subject Sweeper Vehicle.

       32.    Plaintiff is informed and believes and thereon alleges that Defendant SB

MANUFACTURING designed, manufactured, marketed, and distributed the Subject Sweeper

Vehicle in an unreasonably dangerous condition in many ways, that include the following:

             a. SB MANUFACTURING knew or had reason to know, for a period of years

                before it marketed, manufactured, sold, and placed the Subject Sweeper Vehicle

                into the stream of commerce, that the Subject Sweeper Vehicle was

                unreasonably dangerous for the use to which it would foreseeably be put, in that




                                              11
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 12 of 21




                 it was designed with a parking brake system that was insufficient to withstand

                 operation and adequately hold the vehicle when engaged on an incline;

             b. SB MANUFACTURING knew or had reason to know, for a period of years

                 before it marketed, manufactured, sold, and placed the Subject Sweeper Vehicle

                 into the stream of commerce, that the Subject Sweeper Vehicle was

                 unreasonably dangerous for the use to which it would foreseeably be put, in that

                 it could be manufactured with a parking brake system that was insufficient to

                 withstand operation and adequately hold the vehicle when engaged on an

                 incline;

       33.     As a direct and proximate result of the foregoing conduct of Defendant SB

MANUFACTURING the Decedent, SHIRLEY ANN SAMUELSON, sustained catastrophic

injuries, mental anguish, loss of earnings, medical expenses, funeral expenses, and death.

       34.     As a direct and proximate result of the foregoing conduct of Defendant SB

MANUFACTURING the beneficiaries of the Decedent, SHIRLEY ANN SAMUELSON,

sustained sorrow, mental anguish, and loss of companionship, society, comfort, guidance, kindly

offices, and advice; loss of support and income as well as services, protection, care and

assistance from SHIRLEY ANN SAMUELSON; and funeral and medical expenses for the care

and final burial of SHIRLEY ANN SAMUELSON.

       WHEREFORE, GREGORY HORROCKS, as Wrongful Death Representative of

SHIRLEY ANN SAMUELSON, deceased, demands judgment for any and all damages available

under Title 1, Chapter 38, Wyoming Statutes and all applicable Wyoming law against Defendant

SB MANUFACTURING, INC., a Kansas corporation and for such other and further relief

deemed proper by the Court.




                                                12
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 13 of 21




       Plaintiff also demands a jury trial on all issues so triable as a matter of right.

 COUNT II – GREGORY HORROCKS, as Wrongful Death Representative of SHIRLEY
        ANN SAMUELSON, (deceased) STRICT LIABILITY AGAINST SB
                       MANUFACTURING, INC.

       35.     Plaintiff adopts and re-alleges all paragraphs above and incorporates them as if

stated verbatim herein.

       36.     Defendant SB MANUFACTURING is in the business of designing,

manufacturing, marketing, and selling self-propelled road brooms, construction, maintenance

sweepers and commercial street sweeper vehicles, including the Subject Sweeper Vehicle.

       37.     Defendant     SB    MANUFACTURING             designed,    manufactured,     inspected,

distributed, and sold the Subject Sweeper Vehicle.

       38.     Defendant SB MANUFACTURING sold and ultimately placed the Subject

Sweeper Vehicle into the stream of commerce.

       39.     Defendant SB MANUFACTURING knew or in the exercise of due care should

have known that the Subject Sweeper Vehicle would be used without inspection and was in an

unreasonably dangerous condition and would create a foreseeable and unreasonable zone of risk

of harm to end-users, consumers and/or bystanders.

       40.     Defendant SB MANUFACTURING was under a duty to properly and adequately

design, manufacture, inspect, test, label, provide adequate warnings for, package, distribute and

sell the Subject Sweeper Vehicle in a reasonably safe condition so as to not present a danger to

members of the general public who reasonably and foreseeably, under ordinary circumstances

would come into contact with the Subject Sweeper Vehicle, including the Decedent SHIRLEY

ANN SAMUELSON.




                                                  13
           Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 14 of 21




       41.     The Subject Sweeper Vehicle was defective and in an unreasonably dangerous

condition for its ultimate users, operators, and/or consumers when sold and distributed as

follows:

              a. The Subject Sweeper Vehicle lacked adequate quality control measures and

                 inspection/testing for potential safety issues including, but not limited to, the

                 parking brake system that was insufficient to withstand operation and

                 adequately hold the vehicle when engaged on an incline;

              b. The Subject Sweeper Vehicle was sold by Defendant SB MANUFACTURING

                 without adequate quality control measures and inspection/testing for potential

                 safety issues including, but not limited to, the use of an insufficient and

                 inadequate parking brake mechanism coupled with a hydrostatic transmission

                 lacking a mechanism for locking the vehicle’s wheels when parked;

              c. Based on the immediately preceding design defects, the Subject Sweeper

                 Vehicle was unreasonably dangerous for its intended use;

              d. The Subject Sweeper Vehicle was defective because it was not designed

                 adequately and it failed under normal and foreseeable conditions, thus leading

                 to the chain of events that caused injury to Plaintiffs from the death of

                 SHIRLEY ANN SAMUELSON; and

              e. The Subject Sweeper Vehicle was defective because SB MANUFACTURING

                 failed to warn of and failed even to inspect for design and/or manufacturing

                 defects that would manifest under foreseeable use, misuse, and/or abuse that a

                 reasonable consumer, user and/or bystander would expect – spontaneously




                                               14
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 15 of 21




                 rolling when parked with the parking brake engaged while being operated on a

                 slope, which led directly to the death of SHIRLEY ANN SAMUELSON.

       42.     The Subject Sweeper Vehicle’s lack of testing, or quality control in connection

with its design, manufacture, and performance, rendered the Subject Sweeper Vehicle

unreasonably dangerous and unfit for ordinary purposes intended and expected by ordinary

consumers, including SHIRLEY ANN SAMUELSON.

       43.     The Subject Sweeper Vehicle failed to perform safely, as warranted and

represented by SB MANUFACTURING in connection with its design, manufacture, and sale of

the Subject Sweeper Vehicle, because of the above-described defects, and especially for the

expressed purpose of using the Subject Sweeper Vehicle to clean surfaces of highways,

roadways, and other vehicle traffic areas of various grades, inclines and declines.

       44.     The unreasonably dangerous and defective condition of the Subject Sweeper

Vehicle – the parking brake system that was insufficient to withstand operation and adequately

hold the vehicle when engaged on an incline – existed at the time the Subject Sweeper Vehicle

left SB MANUFACTURING’s custody and control.

       45.     At the time Subject Sweeper Vehicle was designed, manufactured, and sold into

the stream of commerce, Defendant SB MANUFACTURING expressly and impliedly warranted

that the Subject Sweeper Vehicle was reasonably fit and safe for its intended purposes and that

the Subject Sweeper Vehicle was of merchantable quality throughout.

       46.     The defects above directly and proximately caused the subject incident and

injuries to Plaintiff GREGORY HORROCKS, as Wrongful Death Representative of SHIRLEY

ANN SAMUELSON, in that they directly and in natural and continuous sequence, produced or

contributed substantially to Plaintiff’s injuries and the death of SHIRLEY ANN SAMUELSON.




                                                15
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 16 of 21




       47.     For the reasons set forth above, the Subject Sweeper Vehicle was defective and

unreasonably dangerous to foreseeable users and/or bystanders, including SHIRLEY ANN

SAMUELSON, who came into contact with the Subject Sweeper Vehicle in an ordinary and

foreseeable manner.

       48.     As a direct and proximate result of the Subject Sweeper Vehicle’s defective

condition, the Decedent, SHIRLEY ANN SAMUELSON, sustained catastrophic injuries, mental

anguish, loss of earnings, medical expenses, funeral expenses, and death.

       49.     As a direct and proximate result of the Subject Sweeper Vehicle’s defective

condition, the beneficiaries of the Decedent, SHIRLEY ANN SAMUELSON, sustained sorrow,

mental anguish, and loss of companionship, society, comfort, guidance, kindly offices, and

advice; loss of support and income as well as services, protection, care and assistance from

SHIRLEY ANN SAMUELSON; and funeral and medical expenses for the care and final burial

of SHIRLEY ANN SAMUELSON.

COUNT III – GREGORY HORROCKS, as Wrongful Death Representative of SHIRLEY
    ANN SAMUELSON, (deceased) BREACH OF WARRANTY AGAINST SB
                      MANUFACTURING, INC.

       50.     Plaintiff adopts and re-alleges all paragraphs above and incorporates them as if

stated verbatim herein.

       51.     Defendant SB MANUFACTURING is in the business of designing,

manufacturing, marketing, and selling self-propelled road brooms, construction, maintenance

sweepers and commercial street sweeper vehicles, including the Subject Sweeper Vehicle.

       52.     Defendant    SB   MANUFACTURING            designed,   manufactured,   inspected,

distributed, and sold the Subject Sweeper Vehicle.




                                               16
           Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 17 of 21




       53.     Defendant SB MANUFACTURING sold and ultimately placed the Subject

Sweeper Vehicle into the stream of commerce.

       54.     Defendant SB MANUFACTURING knew or in the exercise of due care should

have known that the Subject Sweeper Vehicle would be used without inspection and was in an

unreasonably dangerous condition and would create a foreseeable and unreasonable zone of risk

of harm to end-users, consumers and/or bystanders.

       55.     Defendant SB MANUFACTURING was under a duty to properly and adequately

design, manufacture, inspect, test, label, provide adequate warnings for, package, distribute and

sell the Subject Sweeper Vehicle in a reasonably safe condition so as to not present a danger to

members of the general public who reasonably and foreseeably, under ordinary circumstances

would come into contact with the Subject Sweeper Vehicle, including the Decedent SHIRLEY

ANN SAMUELSON.

       56.     The Subject Sweeper Vehicle was defective and in an unreasonably dangerous

condition for to ultimate users, operators, and/or consumers when sold and distributed as

follows:

              a. The Subject Sweeper Vehicle was sold by Defendant SB MANUFACTURING

                 without adequate quality control measures and inspection/testing for potential

                 safety issues including, but not limited to, the parking brake system that was

                 insufficient to withstand operation and adequately hold the vehicle when

                 engaged on an incline;

              b. The Subject Sweeper Vehicle was sold by Defendant SB MANUFACTURING

                 without adequate quality control measures and inspection/testing for potential

                 safety issues including, but not limited to, the use of an insufficient and




                                               17
        Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 18 of 21




                inadequate parking brake mechanism coupled with a hydrostatic transmission

                lacking a mechanism for locking the vehicle’s wheels when parked;

             c. Based on the immediately preceding design defects, the Subject Sweeper

                Vehicle was unreasonably dangerous for its intended use;

             d. The Subject Sweeper Vehicle was defective because it was not designed

                adequately and it failed under normal and foreseeable conditions, thus leading

                to the chain of events that caused injury to Plaintiffs from the death of

                SHIRLEY ANN SAMUELSON; and

             e. The Subject Sweeper Vehicle was defective because SB MANUFACTURING

                failed to warn of and failed even to inspect for design and/or manufacturing

                defects that would manifest under foreseeable use, misuse, and/or abuse that a

                reasonable consumer, user and/or bystander would expect – spontaneously

                rolling when parked with the parking brake engaged while being operated on a

                slope, which led directly to the death of SHIRLEY ANN SAMUELSON.

       57.    Defendant SB MANUFACTURING’s lack of inspection, testing, or quality

control in connection with the Subject Sweeper Vehicle’s design, manufacture, and performance,

coupled with its representations about safe performance, rendered the Subject Sweeper Vehicle

unreasonably dangerous and unfit for ordinary purposes intended and expected by ordinary

consumers, including SHIRLEY ANN SAMUELSON.

       58.    The Subject Sweeper Vehicle failed to perform safely, as warranted and

represented by SB MANUFACTURING in connection with its design, manufacture, and sale of

the Subject Sweeper Vehicle, because of the above-described defects, and especially for the




                                             18
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 19 of 21




expressed purpose of using the Subject Sweeper Vehicle to clean surfaces of highways,

roadways, and other vehicle traffic areas of various grades, inclines and declines.

       59.     The unreasonably dangerous and defective condition of the Subject Sweeper

Vehicle – the parking brake system that was insufficient to withstand operation and adequately

hold the vehicle when engaged on an incline – existed at the time the Subject Sweeper Vehicle

left SB MANUFACTURING’s custody and control.

       60.     At the time Subject Sweeper Vehicle was designed, manufactured, and sold into

the stream of commerce, Defendant SB MANUFACTURING expressly and impliedly warranted

that the Subject Sweeper Vehicle was reasonably fit and safe for its intended purposes and that

the Subject Sweeper Vehicle was of merchantable quality throughout.

       61.     Defendant SB MANUFACTURING breached said express and implied

warranties in that the Subject Sweeper Vehicle was not fit or reasonably safe for its intended

purposes and not of merchantable quality at the time it left SB MANUFACTURING’s hands.

       62.     The defects above directly and proximately caused the subject incident and

injuries to Plaintiff GREGORY HORROCKS, as Wrongful Death Representative of SHIRLEY

ANN SAMUELSON, in that they directly and in natural and continuous sequence, produced or

contributed substantially to Plaintiff’s injuries and the death of SHIRLEY ANN SAMUELSON.

       63.     For the reasons set forth above, the Subject Sweeper Vehicle was defective and

unreasonably dangerous to foreseeable users and/or bystanders, including SHIRLEY ANN

SAMUELSON, who came into contact with the Subject Sweeper Vehicle in an ordinary and

foreseeable manner.




                                                19
         Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 20 of 21




       64.     As a direct and proximate result of the foregoing breach of warranty by Defendant

SB MANUFACTURING, the Decedent, SHIRLEY ANN SAMUELSON, sustained catastrophic

injuries, mental anguish, loss of earnings, medical expenses, funeral expenses, and death.

       65.     As a direct and proximate result of the foregoing breach of warranty by Defendant

SB MANUFACTURING, the beneficiaries of the Decedent, SHIRLEY ANN SAMUELSON,

sustained sorrow, mental anguish, and loss of companionship, society, comfort, guidance, kindly

offices, and advice; loss of support and income as well as services, protection, care and

assistance from SHIRLEY ANN SAMUELSON; and funeral and medical expenses for the care

and final burial of SHIRLEY ANN SAMUELSON.

       WHEREFORE, GREGORY HORROCKS, as Wrongful Death Representative of

SHIRLEY ANN SAMUELSON, (deceased), demands judgment for any and all damages available

under Title 1, Chapter 38, Wyoming Statutes and all applicable Wyoming law against Defendant

SB MANUFACTURING, INC., a Kansas corporation and for such other and further relief deemed

proper by the Court.

       Plaintiff requests that the Court issue a Summons to the above-named Defendant to answer

or defend against this Complaint.

                                         JURY DEMAND

       Plaintiff, GREGORY HORROCKS, as Wrongful Death Representative of SHIRLEY

ANN SAMUELSON, hereby demands a jury of six (6) persons on all issues so triable.

       WHEREFORE, Plaintiff, GREGORY HORROCKS, as Wrongful Death Representative

of SHIRLEY ANN SAMUELSON, (deceased), demands judgment against Defendant SB

MANUFACTURING, INC., for pre-judgment interest as allowed by law; post-judgment interest




                                                20
Case 0:21-cv-00069-NDF Document 1 Filed 04/19/21 Page 21 of 21
